MEMORANDUM **
Roberto Duarte-Cruz appeals from the 120-month sentence imposed upon re-sentencing, following his jury-trial conviction for conspiracy to distribute a controlled substance, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Duarte-Cruz contends that the district court erred in calculating his advisory United States Sentencing Guidelines base offense level by attributing to him a quantity of methamphetamine that was not supported by the jury’s verdict. We decline to consider this contention under the law of the case doctrine. See United States v. Scrivner, 189 F.3d 825, 827 (9th Cir.1999).
Furthermore, we reject Duarte-Cruz’s contention that mandatory minimum sentences are unconstitutional in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and the doctrine of separation of powers. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (“Booker does not bear on mandatory mínimums.”); United States v. Linn, 880 F.2d 209, 217 (9th Cir.1989) *641(mandatory minimum sentences do not violate separation of powers doctrine).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.